Detailed Action
This is a non-final Office action in response to communications received on 1/2/2020. Claims 1, 3-4, 7, 9, 15, 17-20, 22, 25-27 and 68 were amended via preliminary amendment filed 1/2/2020. Claims 10-14, 16, 21, 29-48 50-67 and 69-70 were canceled via preliminary amendment filed 1/2/2020. Claims 1-9,15,17-20,22-28,49 and 68 are pending and are examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 8/28/2019 are acknowledged.

Preliminary Amendment
Preliminary amendments, filed 11/22/2019, 12/3/2019, 1/2/2020 and 1/3/2020, are recognized.

Foreign Priority Date
The foreign priority filing date of 3/10/2017 is recognized.

Claim Objections
Claims 4 and 18 are objected to because of the following informalities:  
Regarding claims 4 and 18, the claims make reference to “the respective information”. There is no previous mention of “respective information” in the preceding claims for claims 4 and 18, rather “information concerning one or more respective components” is recited in independent claim 1. Examiner interprets these to refer to the same information for purposes of examination and recommends correcting claims 4 and 18 to recited “the information” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “The method of claim 1, comprising the system maintaining the distributed ledger”, however, claim 1 already recites “wherein the system maintains a distributed ledger”. It appears that claim 9 does not further define the invention of claim 1, upon which it depends, and therefore has an improper dependency. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28, 49 and 68 are also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 28 is directed to a “system comprising a plurality of components, wherein: the system is arranged to maintain a distributed ledger, wherein the distributed ledger comprises data records, wherein each data record stores information concerning one or more respective components of the plurality of components”. The Specification does not explicitly limit system nor the plurality of components to hardware. The claim does not explicitly list what hardware/elements the system additionally comprises in order to perform the remaining functions. It is not sufficient to specify that the system is designed to perform a function – the claim must recite what hardware the system itself comprises which performs the claimed functions.  The claim does not disclose the system as comprising any sort of physical device or machine to perform the following steps:
maintain a distributed ledger, wherein the distributed ledger comprises data records, wherein each data record stores information concerning one or more respective components of the plurality of components
process the information stored in one or more respective data records of the distributed ledger to determine whether the system meets one or more respective security criteria; and one or both of: 
(i) the at least one component is arranged to perform a respective first action if the at least one component determines that the system meets the one or more respective security criteria; and (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is valid, the public key is returned (i.e. respective first action if the at least one component determines that the system meets the one or more respective security criteria))
(ii) the at least one component is arranged to perform a respective second action if the at least one component determines that the system does not meet the one or more respective security criteria.
As such, the claim is interpreted as being directed to software per se. 
The Examiner recommends amending the independent claim 28 to disclose the steps being performed by a physical device or machine.
Claim 49 is directed to a “A component of system, the system comprising a plurality of components, wherein the system maintains a distributed ledger, wherein the distributed ledger comprises data records, wherein each data record stores information concerning one or more respective components of the plurality of components”. The Specification does not explicitly limit system nor the plurality of components to hardware. The claim does not explicitly list what hardware/elements the system additionally comprises in order to perform the remaining functions. It is not sufficient to specify that the system is designed to perform a function – the claim must recite what hardware the system itself comprises which performs the claimed functions.  The claim does not disclose the system as comprising any sort of physical device or machine to perform the following steps:
maintain a distributed ledger, wherein the distributed ledger comprises data records, wherein each data record stores information concerning one or more respective components of the plurality of components
process the information stored in one or more respective data records of the distributed ledger to determine whether the system meets one or more respective security criteria; and one or both of: 
(i) the at least one component is arranged to perform a respective first action if the at least one component determines that the system meets the one or more respective security criteria; and (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is valid, the public key is returned (i.e. respective first action if the at least one component determines that the system meets the one or more respective security criteria))
(ii) the at least one component is arranged to perform a respective second action if the at least one component determines that the system does not meet the one or more respective security criteria.
As such, the claim is interpreted as being directed to software per se. 
Dependent claim 68 fails to remedy the deficiencies of claim 49 and therefore is similarly rejected.  The Examiner recommends amending the independent claim 49 to disclose the steps being performed by a physical device or machine.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 15, 17-20, 26, 28 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fromknecht (NPL document “CertCoin: A NameCoin Based Decentralized Authentication System 6.857 Class Project”), hereinafter referred to as “Fromknecht”.
 Regarding claim 1, Fromknecht teaches the limitations of claim 1 substantially as follows:
	A method of operating at least part of a system, wherein the system comprises a plurality of components, wherein the system maintains a distributed ledger, wherein the distributed ledger comprises data records, wherein each data record stores information concerning one or more respective components of the plurality of components, said the method comprising: (Fromknecht; Abstract; Section 3.1: Maintaining a public ledger of domains and their associated public keys (i.e. maintains a distributed ledger, wherein the distributed ledger comprises data records), making Certcoin more accessible to devices with limited storage capacity, such as smartphones (i.e. system comprises a plurality of components))
at least one component of the plurality of components processing the information stored in one or more respective data records of the distributed ledger to determine whether the system meets one or more respective security criteria; and (Fromknecht; Section 3.3: Looking up a public key (i.e. processing information stored in one or more respective data records of the distributed ledger) by performing a zero knowledge proof of knowledge to determine that a user claiming to be the owner of a domain knows a secret key corresponding to the public key (i.e. meets one or more respective security criteria))
one or both of: 
(i) the at least one component performing a respective first action if the at least one component determines that the system meets the one or more respective security criteria; and (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is valid, the public key is returned (i.e. respective first action if the at least one component determines that the system meets the one or more respective security criteria))
(ii) the at least one component performing a respective second action if the at least one component determines that the system does not meet the one or more respective security criteria. (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is not valid, ⊥ is returned (i.e. respective second action if the at least one component determines that the system does not meet the one or more respective security criteria))

Regarding claim 2, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 2 as follows:
	The method of claim 1, comprising the at least one component determining whether or not to perform an operation as part of said operating the system, wherein: said determining whether or not to perform the operation comprises said processing the information stored in one or more respective data records of the distributed ledger to determine whether the system meets one or more respective security criteria; (Fromknecht; Section 3.3: Looking up a public key (i.e. processing the information stored in one or more respective data records of the distributed ledger) by performing a zero knowledge proof of knowledge to determine that a user claiming to be the owner of a domain knows a secret key corresponding to the public key (i.e. meets one or more respective security criteria))
said first action comprises enabling performance of the operation; (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is valid, the public key is returned (i.e. enabling performance of the operation))
said second action comprises preventing performance of the operation. (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is not valid, the public key is not returned, rather, ⊥ is returned (i.e. preventing performance of the operation))

Regarding claim 7, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 7 as follows:
	The method of claim 1, comprising at least one component of the plurality of components updating the one or more respective security criteria based on an analysis of the distributed ledger. (Fromknecht; Section 4.2, Paras. 1 & 2: Each public key contains an associated timestamp, wherein if the timestamp indicated the public key was created more than a lifetime ago, the public key is rejected based on age alone (i.e. updating the one or more respective security criteria based on an analysis of the distributed ledger))

Regarding claim 8, Fromknecht teaches the limitations of claim 7.
Fromknecht teaches the limitations of claim 8 as follows:
	The method of claim 7, wherein said updating comprises one or more of: 
(a) deleting at least one of the one or more respective security criteria; (Fromknecht; Section 4.2, Paras. 1 & 2: Each public key contains an associated timestamp, wherein if the timestamp indicated the public key was created more than a lifetime ago, the public key is rejected based on age alone, or revoked (i.e. deleting at least one or the one or more respective security criteria))
(b) adding at least one additional security criterion to the one or more respective security criteria; 
(c) modifying at least one of the one or more respective security criteria; 
(d) changing the one or more respective security criteria to improve the operational security of the system.

Regarding claim 9, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 9 as follows:
	The method of claim 1, comprising the system maintaining the distributed ledger. : (Fromknecht; Abstract; Section 3.1: Maintaining a public ledger of domains and their associated public keys (i.e. maintaining the distributed ledger))

Regarding claim 15, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 15 as follows:
	The method of claim 1, wherein said second action comprises one or both of: 
(a) causing a warning message to be generated and 
(b) preventing the system from carrying out one or more operations that would otherwise be part of said operating the system. (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is not valid, the public key is not returned (i.e. preventing the system from carrying out one or more operations that would otherwise be part of said operating system), rather, ⊥ is returned)

Regarding claim 17, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 17 as follows:
	The method of claim 1, wherein said first action comprises allowing the system to carry out one or more operations as part of said operating the system. (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is valid, the public key is returned (i.e. allowing the system to carry out one or more operations))

Regarding claim 18, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 18 as follows:
	The method of claim 1, wherein, for one or more data records of the distributed ledger, the respective information concerning one or more respective components comprises data indicating one or more of: 
(a) an identity of at least one of said one or more respective components; (Fromknecht; Abstract; Section 3.1: Maintaining a public ledger of domains (i.e. identity of at least one of said one or more respective components) and their associated public keys, making Certcoin more accessible to devices with limited storage capacity, such as smartphones)
(b) a version of at least one of said one or more respective components; 
(c) a date of installation as part of the system of at least one of said one or more respective components; 
(d) a date of update of at least one of said one or more respective components; 
(e) a result of a security test carried out by at least one of said one or more respective components; 
(f) data relating to the security of the system; 
(g) data identifying security characteristics of, or identifying security events of, the system; 
(h) data relating to an operational norm of one or more components of the plurality of components; 
(i) data relating to performance or operational characteristics of one or more components of the plurality of components.

Regarding claim 19, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 19 as follows:
	The method of claim 1, comprising displaying, to a user, data based at least in part on said determination of whether the system meets one or more respective security criteria. (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is valid (i.e. based at least in part on said determination of whether the system meets one or more respective security criteria), the public key is returned to the user (i.e. displaying, to a user, data))

Regarding claim 20, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 20 as follows:
	The method of claim 1, wherein one or more of the components of the system are 
(a) respective items of software executable by the system or 
(b) respective hardware elements. (Fromknecht; Abstract; Section 3.1: Maintaining a public ledger of domains and their associated public keys, making Certcoin more accessible to devices with limited storage capacity, such as smartphones (i.e. respective hardware elements))

Regarding claim 26, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 26 as follows:
	The method of claim 1, wherein the system comprises one or more networks to enable communication of data between the plurality of components to thereby carry out said maintaining the distributed ledger. (Fromknecht; Section 2.2; Section 6.1, Para. 3; Section 6.2.2: Admitting nodes to a network maintaining a public ledger and wherein messages are transmitted between nodes)

Regarding claim 28, Fromknecht teaches the limitations of claim 28 substantially as follows:
	A system comprising a plurality of components, wherein: 
the system is arranged to maintain a distributed ledger, wherein the distributed ledger comprises data records, wherein each data record stores information concerning one or more respective components of the plurality of components; (Fromknecht; Abstract; Section 3.1: Maintaining a public ledger of domains and their associated public keys (i.e. maintains a distributed ledger, wherein the distributed ledger comprises data records), making Certcoin more accessible to devices with limited storage capacity, such as smartphones (i.e. system comprises a plurality of components))
at least one component of the plurality of components is arranged to process the information stored in one or more respective data records of the distributed ledger to determine whether the system meets one or more respective security criteria; and (Fromknecht; Section 3.3: Looking up a public key (i.e. processing information stored in one or more respective data records of the distributed ledger) by performing a zero knowledge proof of knowledge to determine that a user claiming to be the owner of a domain knows a secret key corresponding to the public key (i.e. meets one or more respective security criteria))
one or both of: 
(i) the at least one component is arranged to perform a respective first action if the at least one component determines that the system meets the one or more respective security criteria; and (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is valid, the public key is returned (i.e. respective first action if the at least one component determines that the system meets the one or more respective security criteria))
(ii) the at least one component is arranged to perform a respective second action if the at least one component determines that the system does not meet the one or more respective security criteria. (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is not valid, ⊥ is returned (i.e. respective second action if the at least one component determines that the system does not meet the one or more respective security criteria))
Regarding claim 49, Fromknecht teaches the limitations of claim 49 substantially as follows:
A component of system, the system comprising a plurality of components, wherein the system maintains a distributed ledger, wherein the distributed ledger comprises data records, wherein each data record stores information concerning one or more respective components of the plurality of components, wherein said component is arranged to: (Fromknecht; Abstract; Section 3.1: Maintaining a public ledger of domains and their associated public keys (i.e. maintains a distributed ledger, wherein the distributed ledger comprises data records), making Certcoin more accessible to devices with limited storage capacity, such as smartphones (i.e. system comprises a plurality of components))
process the information stored in one or more respective data records of the distributed ledger to determine whether the system meets one or more respective security criteria; and (Fromknecht; Section 3.3: Looking up a public key (i.e. processing information stored in one or more respective data records of the distributed ledger) by performing a zero knowledge proof of knowledge to determine that a user claiming to be the owner of a domain knows a secret key corresponding to the public key (i.e. meets one or more respective security criteria))
one or both of: 
(i) perform a respective first action if said component determines that the system meets the one or more respective security criteria; and (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is valid, the public key is returned (i.e. respective first action if the at least one component determines that the system meets the one or more respective security criteria))
(ii) perform a respective second action if said component determines that the system does not meet the one or more respective security criteria. (Fromknecht; Section 3.3: If the zero knowledge proof of knowledge is not valid, ⊥ is returned (i.e. respective second action if the at least one component determines that the system does not meet the one or more respective security criteria))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fromknecht (NPL Document), as applied to independent claim 1, in view of Yuan (US 2016/0253664 A1).
 Regarding claim 3, Fromknecht teaches the limitations of claim 4.
Fromknecht teaches the limitations of claim 3 as follows:
The method of claim 1, comprising the at least one component [repeatedly] performing said processing the information stored in one or more respective data records of the distributed ledger to determine whether the system meets one or more respective security criteria (Fromknecht; Section 3.3: Looking up a public key (i.e. processing information stored in one or more respective data records of the distributed ledger) by performing a zero knowledge proof of knowledge to determine that a user claiming to be the owner of a domain knows a secret key corresponding to the public key (i.e. meets one or more respective security criteria))
Fromknecht does not teach the limitations of claim 3 as follows:
repeatedly performing said processing the information [stored in one or more respective data records of the distributed ledger] to determine whether the system meets one or more respective security criteria according to respective security check timing conditions. 
However, in the same field of endeavor, Yuan discloses the limitations of claim 3 as follows:
repeatedly performing said processing the information [stored in one or more respective data records of the distributed ledger] to determine whether the system meets one or more respective security criteria according to respective security check timing conditions. (Yuan; Para. [0059]: Periodically performing an attestation for an integrity check of a device (i.e. repeatedly performing said processing the information to determine whether the system meets one or more respective security criteria according to respective security check timing conditions))
Yuan is combinable with Fromknecht because all are from the same field of endeavor of secure data transmission by verifying a device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Fromknecht to incorporate the performance of periodic attestations and integrity checks as in Yuan in order to improve the security of the system by verifying integrity of device involved in information exchange.

Regarding claim 4, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 3 as follows:
The method of claim 1, wherein, for one or more data records of the distributed ledger, (Fromknecht; Abstract; Section 3.1: Maintaining a public ledger of domains and their associated public keys (i.e. one or more data records of the distributed ledger))
Fromknecht does not teach the limitations of claim 4 as follows:
the respective information comprises data indicating, for at least one of the respective components, a result of a corresponding integrity check of that component. 
However, in the same field of endeavor, Yuan discloses the limitations of claim 4 as follows:
the respective information comprises data indicating, for at least one of the respective components, a result of a corresponding integrity check of that component. (Yuan; Para. [0059]: Periodically performing an attestation for an integrity check of a device (i.e. data indicating, for at least one of the respective components, a result of a corresponding integrity check of that component))
Yuan is combinable with Fromknecht because all are from the same field of endeavor of secure data transmission by verifying a device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Fromknecht to incorporate the performance of periodic attestations and integrity checks as in Yuan in order to improve the security of the system by verifying integrity of device involved in information exchange.

Regarding claim 5, Fromknecht and Yuan teach the limitations of claim 4.
Fromknecht and Yuan teach the limitations of claim 5 as follows:
The method of claim 4, comprising, for each of said at least one of the respective components, said component performing said corresponding integrity check. (Yuan; Para. [0059]: Periodically performing an attestation for an integrity check of a device (i.e. performing said corresponding integrity check))
The same motivation to combine as in claim 4 is applicable to the instant claim.

Regarding claim 6, Fromknecht and Yuan teach the limitations of claim 5.
Fromknecht and Yuan teach the limitations of claim 6 as follows:
The method of claim 5, comprising, for each of said at least one of the respective components, said component repeatedly performing said corresponding integrity check, (Yuan; Para. [0059]: Periodically performing an attestation for an integrity check of a device (i.e. repeatedly performing said corresponding integrity check))
wherein the data records of the distributed ledger comprise, for each of the integrity checks performed by said component, a corresponding data record that comprises data indicating a result of that integrity check. (Fromknecht; Section 3.3: Looking up a public key  by performing a zero knowledge proof of knowledge to determine that a user claiming to be the owner of a domain knows a secret key corresponding to the public key, and releasing the public key in response to the valid zero knowledge proof (i.e. corresponding data record that comprises data indicating a result of that integrity check))
The same motivation to combine as in claim 4 is applicable to the instant claim.

Regarding claim 27, Fromknecht teaches the limitations of claim 1.
Fromknecht does not teach the limitations of claim 27 as follows:
The method of claim 1, wherein the one or more security criteria comprise one or more of the following: 
(a) a criterion that a particular component of the plurality of components is a predetermined version of that component; 
(b) a criterion that a particular component of the plurality of components is at least a predetermined minimum version of that component; 
(c) a criterion that, for one or more components of the plurality of components, a corresponding integrity check of that component indicates that that component has not been compromised; 
(d) a criterion that, for one or more software components of the plurality of components, a corresponding anti-debugging check of that component indicates that that component either is not or has not been executed within a debugger; 
(e) a criterion that, for one or more components of the plurality of components, a corresponding anti-hooking check of that component indicates that that component either is not or has not experienced hooking; 
(f) a criterion that, for one or more components of the plurality of components, corresponding resource usage is less than a predetermined threshold; 
(g) a criterion that, for one or more components of the plurality of components, a security check in relation to that component has been successfully conducted sufficiently recently; 
(h) a criterion that the current performance characteristics of one or more components of the plurality of components correspond to expected performance characteristics of those one or more components.
However, in the same field of endeavor, Yuan discloses the limitations of claim 27 as follows:
The method of claim 1, wherein the one or more security criteria comprise one or more of the following: 
(a) a criterion that a particular component of the plurality of components is a predetermined version of that component; 
(b) a criterion that a particular component of the plurality of components is at least a predetermined minimum version of that component; 
(c) a criterion that, for one or more components of the plurality of components, a corresponding integrity check of that component indicates that that component has not been compromised; (Yuan; Para. [0059]: Performing an attestation when an integrity check of a device is required (i.e. integrity check of that component indicates that that component has not been compromised))
(d) a criterion that, for one or more software components of the plurality of components, a corresponding anti-debugging check of that component indicates that that component either is not or has not been executed within a debugger; 
(e) a criterion that, for one or more components of the plurality of components, a corresponding anti-hooking check of that component indicates that that component either is not or has not experienced hooking; 
(f) a criterion that, for one or more components of the plurality of components, corresponding resource usage is less than a predetermined threshold; 
(g) a criterion that, for one or more components of the plurality of components, a security check in relation to that component has been successfully conducted sufficiently recently; 
(h) a criterion that the current performance characteristics of one or more components of the plurality of components correspond to expected performance characteristics of those one or more components.
Yuan is combinable with Fromknecht because all are from the same field of endeavor of secure data transmission by verifying a device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Fromknecht to incorporate the performance of periodic attestations and integrity checks as in Yuan in order to improve the security of the system by verifying integrity of device involved in information exchange.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fromknecht (NPL Document), as applied to independent claim 1, in view of Zhang (US 2017/0346833 A1).
 Regarding claim 22, Fromknecht teaches the limitations of claim 1.
Fromknecht teaches the limitations of claim 22 as follows:
The method of claim 1, wherein the distributed ledger is a distributed data store arranged so that: 
(a) each of the data records of the distributed ledger is, respectively, replicated at multiple components of the plurality of components of the system; and (Fromknecht; Section 5: Every Certcoin user stores the entire blockchain (i.e. each of the data records of the distributed ledger is, respectively, replicated at multiple components of the plurality of components of the system))
Fromknecht does not teach the limitations of claim 22 as follows:
(b) each of the data records of the distributed ledger is stored as part of the distributed ledger after, respectively, multiple components of the plurality of components of the system have together reached consensus on that data record. 
However, in the same field of endeavor, Zhang discloses the limitations of claim 22 as follows:
(b) each of the data records of the distributed ledger is stored as part of the distributed ledger after, respectively, multiple components of the plurality of components of the system have together reached consensus on that data record. (Zhang; Para. [0001]: all nodes reach a consensus on a new object (i.e. plurality of components of the system have together reached a consensus on that data recorded), recording it to a blockchain)
Zhang is combinable with Fromknecht because all are from the same field of endeavor of secure storage of information in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Fromknecht to incorporate the use of cryptographic storage information using identity keys in a distributed ledger as in Zhang in order to improve the security of the system by providing a means by which only authorized holders of cryptographic keys may access data in the blockchain.

Regarding claim 23, Fromknecht and Zhang teach the limitations of claim 22.
Fromknecht and Zhang teach the limitations of claim 23 as follows:
The method of claim 22, wherein the distributed ledger is cryptographically protected so that authenticity and/or integrity of the data records of the distributed ledger can be verified. (Zhang; Para. [0050]: to improve security, the nodes participating the blockchain may have one or more identity keys (i.e. cryptographically protected) in order to verify validity of signatures (i.e. authenticity and/or integrity of the data records of the distributed ledger can be verified))
The same motivation to combine as in claim 22 is applicable to the instant claim.

Regarding claim 24, Fromknecht and Zhang teach the limitations of claim 23.
Fromknecht and Zhang teach the limitations of claim 24 as follows:
The method of claim 23, wherein said cryptographic protection of the distributed ledger involves using one or more of: 
blockchains; (Zhang; Para. [0050]: to improve security, the nodes participating the blockchain (i.e. involves using one or more of blockchains) may have one or more identity keys in order to verify validity of signatures)
chaining the data records and storing, as part of a data record, a hash of a previous data record; 
encrypting at least some of the information of the data records; digitally signing at least some of the information of the data records.
The same motivation to combine as in claim 22 is applicable to the instant claim.

Claims 25 and 68, are rejected under 35 U.S.C. 103 as being unpatentable over Fromknecht (NPL Document), as applied to independent claims 1 and 49, in view of Chow (US 2017/0046669 A1).
 Regarding claim 25, Fromknecht teaches the limitations of claim 1.
Fromknecht does not teach the limitations of claim 25 as follows:
The method of claim 1, wherein the system is part of one or more vehicles. 
However, in the same field of endeavor, Chow discloses the limitations of claim 25 as follows:
The method of claim 1, wherein the system is part of one or more vehicles. (Chow; Para. [0015]: One or more devices incorporated into a vehicle (i.e. part of one or more vehicles))
Chow is combinable with Fromknecht because all are from the same field of endeavor of secure storage of information in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Fromknecht to incorporate the implementation of the blockchain accessible device into a vehicle as in Chow in order to expand the functionality of the system by providing a means by which the accessing device of the system may be incorporated into a vehicle rather than solely in a mobile device, for example.

Regarding claim 68, Fromknecht teaches the limitations of claim 49.
Fromknecht does not teach the limitations of claim 68 as follows:
A vehicle comprising one or more components according to claim 49. 
However, in the same field of endeavor, Chow discloses the limitations of claim 68 as follows:
A vehicle comprising one or more components according to claim 49. (Chow; Para. [0015]: One or more devices incorporated into a vehicle (i.e. vehicle comprising one or more components))
Chow is combinable with Fromknecht because all are from the same field of endeavor of secure storage of information in a blockchain system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Fromknecht to incorporate the implementation of the blockchain accessible device into a vehicle as in Chow in order to expand the functionality of the system by providing a means by which the accessing device of the system may be incorporated into a vehicle rather than solely in a mobile device, for example.

Prior Art Considered But Not Relied Upon
Nagla (US 2018/0018723 A1) which teaches a vehicle record platform using blockchain technology. Vehicle records are recorded using blocks linked by vehicle identification number. The vehicle record stores historical information about vehicles, including collision information, financing information, transfer of ownership information, and other transaction information.
Ricci (US 2018/0012433 A1) which teaches a vehicle includes an on board microprocessor that is programmed to receive and transmit multiple authentication factors or a key derived therefrom to a remote server to authenticate the vehicle or a vehicle occupant to a remote server. The multiple authentication factors comprise a plurality of an electronic address of a portable communication device of the occupant sensed by an on board sensor, among others.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438